Citation Nr: 0735058	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1996 to June 
2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

During the course of the appeal a temporary total 100 percent 
rating was assigned for post-surgical convalescence from 
February 15 to April 1, 2005.  That determination is not 
herein at issue, and nothing decided herein should be taken 
as having any impact on that determination.


FINDING OF FACT

The veteran's right knee disorder is manifested by pain, 
normal range of motion from 0 to 140 degrees, and some slight 
instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5257 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Id.

VA advised the veteran of the essential elements of the VCAA 
in a March 2004 letter, which was issued before initial 
consideration of the claim on appeal. Initially, it must be 
noted that the current claim for increase is a "downstream 
issue" from the claim for service connection for a right knee 
disorder. In this type of circumstance, if the claimant has 
received a VCAA letter for the underlying claim and raises a 
new issue (i.e., increased rating) following the issuance of 
the rating decision that awarded the underlying claim, VA is 
not required to issue a new VCAA letter. VAOPGCPREC 8-2003 
(Dec. 2003). Rather the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved. Id. This was completed, when VA 
issued a statement of the case in September 2004 wherein it 
provided the veteran with the evidence necessary to establish 
a higher evaluation for a right knee disorder.

As to the March 2004 letter, VA informed the veteran of the 
types of evidence needed in a claim for service connection. 
It also told him that it would make reasonable efforts to 
help her get the evidence necessary to substantiate her claim 
for service connection, but that she must provide enough 
information so that VA could request any relevant records. It 
told her that it was responsible for obtaining any evidence 
held by a federal government agency. The veteran was informed 
that if she had any evidence in her possession pertaining to 
the claim, she should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. The March 2004 notice to the veteran did 
not include the last two elements; however, the Board finds 
no prejudice to the veteran. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). The veteran was awarded service connection 
for a right knee disorder; therefore, the first three 
elements are not in dispute. The veteran is appealing the 
fourth element, demonstrating that she has actual knowledge 
of this element. Finally, the veteran was awarded the 
earliest effective date possible for her claim; therefore, 
that issue is moot. See 38 U.S.C.A. § 5110(a) (effective date 
of original claim shall not be earlier than date of claim).

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Service connection for patellofemoral syndrome of the right 
knee was granted by rating decision of the RO in June 2004.  
A 10 percent evaluation was assigned at that time.  The 
veteran appealed this award.  The rating was temporarily 
increased to 100 percent following surgery.  
38 C.F.R. § 4.30.  The rating was returned to 10 percent 
following the temporary total evaluation.  The veteran has 
appealed the initial grant of this rating and continued the 
appeal of the rating following the temporary total evaluation 
grant.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is for 
assignment; for moderate impairment of the knee, with 
recurrent subluxation or lateral instability, a 20 percent 
rating is warranted; a 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

An examination was conducted by VA in April 2004.  At that 
time, the veteran had complaints of right knee pain.  This 
started in February 1999 during physical training.  She 
stated that she had gone through four years of physical 
therapy, but that she had never been able to attain her prior 
level of activity.  The stated that she got severe pain in 
the knee on standing more than 30 minutes.  The pain was 
improved by sitting, but lasted all day long.  Examination 
showed range of motion of the right knee to be from 0 degrees 
extension to 145 degrees flexion.  There was no pain on full 
extension.  Strength was 5/5 on the right.  There was no 
joint line tenderness and ligamentous stability was intact.  
McMurray's testing was negative.  There was no thigh or calf 
wasting.  Gait was normal.  Compression of the right patella 
did reproduce some of the pain as the knee took its arc of 
motion.  X-ray studies showed normal joint space.  The 
assessment was patellofemoral syndrome of the right knee.  

Treatment records from a private facility show that the 
veteran underwent right knee surgery in February 2005.  When 
last evaluated in March 2005, it was noted that her range of 
motion was full and she was non-tender to palpation.  It was 
commented that she actually had very little swelling from the 
procedure that was performed.  

An examination was conducted by VA in May 2005.  At that 
time, the veteran complained of right knee pain.  She stated 
that she had undergone a lateral release and orthoscopic 
debridement that did give her some relief.  She currently 
took over-the-counter anti-inflammatory medication for her 
pain and stated that physical therapy had not helped in the 
past.  She wore a knee brace if she did any type of aerobic 
activity.  She had stiffness in her knee after prolonged 
sitting and swelling of the knee after prolonged standing.  
She denied heat or redness.  She stated that she had some 
episodes of giving way since her surgery, but this was 
considered to be due to quadriceps atrophy, rather than true 
instability in the knee.  She had some mechanical symptoms by 
no true locking.  She had increasing fatigue with repetitive 
use, but this was also considered related to the quadriceps 
atrophy.  On physical examination, range of motion was from 0 
degrees extension to 140 degrees flexion.  There was mild 
patellofemoral crepitus.  There was a positive patellar grind 
test and a negative patellar apprehension test.  The knee was 
stable to anterior, posterior, varus and valgus stressors.  
Quadriceps strength was 4+/5 and hamstring strength was 5/5.  
There was no effusion on examination and the knee was 
neurovascularly intact distally.  It was reported that X-ray 
studies conducted in April 2004 were normal and that 
additional films were not obtained.  The assessment was right 
knee patellofemoral chondromalacia.  The examiner stated that 
he did not believe range of motion to be additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use.  Range of motion was not limited.  She did 
have some giving way, but this was considered to be related 
to quadriceps atrophy and not true instability within the 
knee.  

The veteran is shown to have full range of motion both prior 
to and following the surgical procedure that was performed on 
her right knee.  She had complaints of pain, which was shown 
to interfere to some extent with her activities, but there is 
no demonstration in the medical evidence of record of 
symptoms that would warrant a rating in excess of the 
currently assigned 10 percent rating.  The veteran does not 
demonstrate moderate disability from subluxation or lateral 
instability.  It is noted that that in cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  Additionally, if a 
rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.  In this case, there is no demonstration of 
arthritis and no demonstration of any limitation of motion.  
As such, a rating in excess of 10 percent is not warranted 
and the appeal must be denied.  


ORDER

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


